Title: Thomas Jefferson to Charles Willson Peale, 18 February 1818
From: Jefferson, Thomas
To: Peale, Charles Willson


                    
                        Dear Sir
                        Monticello
Feb. 18. 18.
                    
                    Your favor of Jan. 15. is recieved, and I am indebted to you for others; but the torpitude of increasing years, added to a stiffening wrist making writing a slow & painful operation, makes me also a slow correspondent. I promised you a plough so long ago that I dare say you have forgot it: but I have this day sent it to Richmond to be forwarded to you. I claim nothing in it but the mould board. as it has never been in the ground, it will probably, as all other new ploughs, need some little rectifications, to make it perform it’s functions.   you ask my opinion of a new invention of spectacles. I never heard of them before, and am at a loss to understand how those of 3.f. focus can be made conveniently to direct the operations of the human hand which with difficulty can be extended to that distance. however the invention answers an useful purpose, if it adds to your amusement, and I rejoice to learn that new improvements in your art increases your attachment to it; for one of the evils of age is the loss of interest in most of those employments which in earlier life were constituted it’s our happiness. I am sorry to learn that you have still difficulties on the subject of your Museum. this ought not to be so; and the functionaries of your government ought to understand how much they are indebted to you for this great ornament to your city and state. my great enjoyment is reading, but an oppressive correspondence rarely permits me to look into a book. wishing you many years of good health & busi of life busied to your mind I salute you with affection & respect.
                    
                        Th: Jefferson
                    
                